internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no director ------------------------------------------------------------------------------------------------------ tam-158009-06 cc ita taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ------------------------------------------ -------------------------------------------------- -------------------------------------- ---------------- ------------------------------------------------------------ date --------------------------------------- ------------------------------------ -------------------------------------------- --------------------------- ------------------------------------------------- ------------------------------------- ------------------------------------------------- member member member member member member member description of business ---------------------------- year year year year year ------- ------- ------- ------- ------- ------- input ----------------- --------------------------------- ------------- ---------- ------------------------ ----------------------------- ------------------------ tam-158009-06 input type input type input type input type pool type pool type pool type pool type product --------------------------------------------- pool type product --------------------- pool type product -------- pool type product ------------------------ pool type product ----------------------- pool type product ------------------------ pool type product ---------- pool type product ------ pool type product ------ pool type product ------------------- pool type product ------------------ pool type product ------------ pool type product --------- pool type product -------------------- pool type product ----------------------------- pool type product ------------------------------------------------- pool type product --------------------- pool type product --------------------------------- product input form_1 product input form_2 product input form_3 product input form_4 product input form_5 product group location a product line product line product line amount amount amount product line product line product line product line product line product line ----- -------- ------- ----- ------- ---------------------------------------- --------- ---------------------------- --------------------------- -------------------------- --------- --------- --------- ------------------------ ------------------------- --------------------- ------------------------- ----------------------------- --------------------------------- tam-158009-06 product line product line product line product line product line product line units issue s --------------------------- ------------------------------ -------------------------------------- ------------------------------ ------------------------------- ------------ ---------- have the members of taxpayer’s consolidated_group that use the dollar-value last-in_first-out lifo_method defined their inventory_items too broadly to clearly reflect income have the members of taxpayer’s consolidated_group that use the specific-goods lifo_method defined their inventory product groups too broadly to clearly reflect income conclusion s yes yes facts taxpayer is the common parent of a consolidated_group whose members operate description of business collectively this consolidated_group is one of the five largest businesses of its type in the united_states the members of taxpayer’s consolidated_group acquire from primary producers input type input type input type and input type in product input form_1 product input form_2 product input form_3 product input form_4 product input form_5 and other finished forms upon receiving an order from a customer a member processes or distributes or both products made from the applicable input to meet the customer’s specifications in general the member changes only the shape or size or both of the product purchased from a primary producer though a member generally will not process input until an order is received it will process some standard-sized goods for quick turnaround thus the majority of the goods in a member’s inventories are classified as raw materials in year taxpayer elected the dollar-value lifo inventory_method the following members of taxpayer’s consolidated_group use the dollar-value lifo_method year of election to account for inventories member year member year member year member year and member year these members elected to pool their inventory_items based on major line type or class of goods depending on the tam-158009-06 nature of its business each member maintains from one to three dollar-value pools pool type generally will include pool type product pool type product pool type product pool type product pool type product pool type product pool type product and pool type product pool type generally will include pool type product pool type product pool type product pool type product and pool type product pool type generally will include pool type product pool type product pool type product pool type product and pool type product the following members of taxpayer’s consolidated_group use the specific-goods lifo_method year of election to account for inventories member year and member year member which processes or distributes or both only input type accounts for its inventories as a single class or type of goods member which processes or distributes or both input type input type and input type accounts for its inventories as three distinct classes or types of goods each member uses units as the unit of measurement for each class or type of goods submitted with the request for technical_advice exhibit b contains data on the inventories of member which has inventories in several locations specifically a schedule entitled recap lifo double extension provides summary data for product groups at each location in addition a schedule entitled stock status lists the various types of goods denoted by member as product lines that are summarized into those product groups specifically for each product line in member 1’s inventories the second schedule shows pieces on hand quantity on hand in unit of measurement um cost per um value pieces available and quantity available in um though some names differ it appears that each product group in exhibit b has a corresponding pool type product cost per um varies among the product lines within a product group for example in product group for location a product line costs amount per um product line costs amount per um and product line costs amount per um for book purposes some members of taxpayer’s consolidated_group maintain records for each stock keeping unit sku since year taxpayer has been under continuous examination by the examination_division of the internal_revenue_service law and analysis sec_446 of the internal_revenue_code provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer tam-158009-06 inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_472-1 of the income_tax regulations provides that any taxpayer permitted or required to take inventories pursuant to the provisions of sec_471 and pursuant to the provisions of sec_1_471-1 to inclusive may elect with respect to those goods specified in his application and properly subject_to inventory to compute his opening and closing inventories in accordance with the method provided by sec_472 this section and sec_1_472-2 under this last-in_first-out lifo inventory_method the taxpayer is permitted to treat those goods remaining on hand at the close of the taxable_year as being those included in the opening_inventory of the taxable_year in the order of acquisition and to the extent thereof and those acquired during the taxable_year the lifo inventory_method is not dependent upon the character of the business in which the taxpayer is engaged or upon the identity or want of identity through commingling of any of the goods on hand and may be adopted by the taxpayer as of the close of any taxable_year sec_1_472-1 provides that a manufacturer or processor who has adopted the lifo inventory_method as to a class of goods may elect to have such method apply to the raw materials only including those included in goods in process and in finished goods expressed in terms of appropriate units if such method is adopted the adjustments are confined to costs of the raw material in the inventory and the cost of the raw material in goods in process and in finished goods produced by such manufacturer or processor and reflected in the inventory sec_1_472-1 provides that for the purposes of this section raw material in the opening_inventory must be compared with similar raw material in the closing_inventory there may be several types of raw materials depending upon the character quality or price and each type of raw material in the opening_inventory must be compared with a similar type in the closing_inventory sec_1_472-1 provides that in the cotton textile industry there may be different raw materials depending upon marked differences in length of staple in color or grade of the cotton but where different staple lengths or grades of cotton are being used at different times in the same mill to produce the same class of goods such differences would not necessarily require the classification into different raw materials sec_1_472-1 provides that as to the pork packing industry a live hog is considered as being composed of various raw materials different cuts of a hog varying markedly in price and use generally a hog is processed into approximately primal cuts and several miscellaneous articles however due to similarity in price and use these may be grouped into fewer classifications each group being classed as one raw material tam-158009-06 sec_1_472-2 provides that goods of the specified type included in the opening_inventory of the taxable_year for which the method is first used shall be considered as having been acquired at the same time and at a unit cost equal to the actual cost of the aggregate divided by the number of units on hand the actual cost of the aggregate shall be determined pursuant to the inventory_method employed by the taxpayer under the regulations applicable to the prior taxable_year with the exception that restoration shall be made with respect to any writedown to market values resulting from the pricing of former inventories sec_1_472-2 provides that goods of the specified type on hand as of the close of the taxable_year in excess of what were on hand as of the beginning of the taxable_year shall be included in the closing_inventory regardless of identification with specific invoices and regardless of specific cost accounting_records at costs determined pursuant to the provisions of subparagraph or of this paragraph dependent upon the character of the transactions in which the taxpayer is engaged i in the case of a taxpayer engaged in the purchase and sale of merchandise such as a retail grocer or druggist or engaged in the initial production of merchandise and its sale without processing such as a miner selling his ore output without smelting or refining such costs shall be determined-- a by reference to the actual cost of the goods most recently purchased or produced b by reference to the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition c by application of an average unit cost equal to the aggregate cost of all of the goods purchased or produced throughout the taxable_year divided by the total number of units so purchased or produced the goods reflected in such inventory increase being considered for the purposes of sec_472 as having been acquired all at the same time or d pursuant to any other proper method which in the opinion of the commissioner clearly reflects income in the case of a taxpayer engaged in manufacturing fabricating processing or otherwise producing merchandise such costs shall be determined i in the case of raw materials purchased or initially produced_by_the_taxpayer in the manner elected by the taxpayer under subparagraph of this paragraph to the same extent as if the taxpayer were engaged in purchase and sale transactions and ii in the case of goods in process regardless of the stage to which the manufacture fabricating or processing may have advanced and in the case of finished goods pursuant to any proper method which in the opinion of the commissioner clearly reflects income sec_1_472-8 provides that any taxpayer may elect to determine the cost of his lifo_inventories under the so-called dollar-value lifo_method provided such method is used consistently and clearly reflects the income of the taxpayer in accordance with the rules of this section the dollar-value_method of valuing lifo_inventories is a method of determining cost by using base-year_cost expressed in terms of total dollars rather than the quantity and price of specific goods as the unit of measurement under such method the goods contained in the inventory are grouped into a pool or pools as described in paragraphs b and c of this section the term base-year_cost is the tam-158009-06 aggregate of the cost determined as of the beginning of the taxable_year for which the lifo_method is first adopted ie the base date of all items in a pool the taxable_year for which the lifo_method is first adopted with respect to any item in the pool is the base_year for that pool except as provided in paragraph g of this section liquidations and increments of items contained in the pool shall be reflected only in terms of a net liquidation or increment for the pool as a whole fluctuations may occur in quantities of various items within the pool new items which properly fall within the pool may be added and old items may disappear from the pool all without necessarily effecting a change in the dollar value of the pool as a whole an increment in the lifo inventory occurs when the end of the year inventory for any pool expressed in terms of base-year_cost is in excess of the beginning of the year inventory for that pool expressed in terms of base-year_cost in determining the inventory value for a pool the increment if any is adjusted for changing unit costs or values by reference to a percentage relative to base-year-cost determined for the pool as a whole see paragraph e of this section see also paragraph f of this section for rules relating to the change to the dollar-value lifo_method from another lifo_method sec_1_472-8 provides that a taxpayer may elect to establish multiple pools for inventory_items which are not within a natural_business_unit as to which the taxpayer has adopted the natural_business_unit method of pooling as provided in subparagraph of this paragraph each such pool shall ordinarily consist of a group of inventory_items which are substantially_similar in determining whether such similarity exists consideration shall be given to all the facts and circumstances the formulation of detailed rules for selection of pools applicable to all taxpayers is not feasible important considerations to be taken into account include for example whether there is substantial similarity in the types of raw materials used or in the processing operations applied whether the raw materials used are readily interchangeable whether there is similarity in the use of the products whether the groupings are consistently followed for purposes of internal accounting and management and whether the groupings follow customary business practice in the taxpayer's industry the selection of pools in each case must also take into consideration such factors as the nature of the inventory_items subject_to the dollar-value lifo_method and the significance of such items to the taxpayer's business operations where similar types of goods are inventoried in natural business units and multiple pools of the taxpayer the commissioner may apportion or allocate such goods among the natural business units and the multiple pools if he determines that such apportionment or allocation is necessary in order to clearly reflect the income of the taxpayer sec_1_472-8 provides that raw materials which are substantially_similar shall be pooled together in accordance with the principles of this subparagraph however inventories of raw or unprocessed materials of an unlike nature may not be placed into one pool even though such materials become part of otherwise identical finished products tam-158009-06 sec_1_472-8 provides that finished goods and goods-in-process in the inventory shall be placed into pools classified by major classes or types of goods the same class or type of finished goods and goods-in-process shall ordinarily be included in the same pool where the material content of a class of finished goods and goods-in- process included in a pool has been changed for example to conform with current trends in an industry a separate pool of finished goods and goods-in-process will not ordinarily be required unless the change in material content results in a substantial change in the finished goods sec_1_472-8 provides that whether the number and the composition of the pools used by the taxpayer is appropriate as well as the propriety of all computations incidental to the use of such pools will be determined in connection with the examination of the taxpayer's income_tax returns adequate_records must be maintained to support the base-year unit cost as well as the current-year unit cost for all items priced on the dollar-value lifo inventory_method regardless of the method authorized by sec_1_472-8 which is used in computing the lifo value of the dollar- value pool the pool or pools selected must be used for the year of adoption and for all subsequent taxable years unless a change is required by the commissioner in order to clearly reflect income or unless permission to change is granted by the commissioner as provided in sec_1_446-1 however see sec_1_472-8 for authorization to change the method of pooling in certain specified cases issue have the members of taxpayer’s consolidated_group that use the dollar- value lifo_method defined their inventory_items too broadly to clearly reflect income taxpayer argues that item should be defined broadly because of the nature of its inventories under taxpayer’s item-definition method pool type will continue to have only items including pool type product for example in location a member 1’s pool type product includes the following product lines product line product line product line product line product line product line product line product line product line product line product line and product line in contrast exam argues that item should be defined as narrowly as each member’s books_and_records will allow under exam’s item-definition method each member will have one item for each sku in exam’s view this is the only item-definition method that will prevent the member’s lifo indexes from including artificial inflation caused by changes in quality and product mix in our view the members of taxpayer’s consolidated_group have defined item too broadly to clearly reflect income because their definition compensates them for the effects of artificial inflation resulting from changes in quality and product mix for example the product lines comprising member 1’s pool type product have significantly different uses and unit costs furthermore it is not at all clear that the tam-158009-06 same cannot be said about the various products that comprise each of these product lines see exhibit b the purpose of the lifo_method is to permit a taxpayer to exclude the effects of inflation ie steadily rising cost of replacement goods from its computation of gross_income but the lifo_method was not designed to compensate for the effects of artificial inflation which can result from changes in quality and product mix see eg 82_tc_726 to minimize the effects of artificial inflation under the dollar-value lifo_method the regulations require taxpayers to assign items to one or more dollar-value pools unfortunately neither the code nor the applicable regulations define item but the amity court opined that a narrower definition will provide a more accurate measure of inflation ie price index the court also opined however that the definition of item must be administratively feasible and not unduly burdensome from the standpoint of each of the parties ie the taxpayer and exam amity leather supra pincite stated differently the definition of item depends on the taxpayer’s facts and circumstances in our view exam’s proposed definition will exclude the effects of artificial inflation from each member’s lifo indexes without imposing an unnecessary administrative burden on those members because they already maintain inventory data at the sku level see eg richardson v commissioner tcmemo_1996_368 we note however that because the definition of item depends on the taxpayer’s facts and circumstances more than one item-definition method may clearly reflect income in a particular case thus a taxpayer may combine two or more skus into a single item for lifo purposes provided that all the skus combined into that item are essentially the same product and the characteristic s that distinguish one sku from all the other skus combined into that item do not affect the unit cost of the goods assigned to those skus or to that item for example if a department store pays dollar_figure for each brand x all-cotton macho man dress shirt regardless of the shirt’s color collar size or sleeve length and then assigns size blue dress shirts to sku size blue dress shirts to sku size white dress shirts to sku and size white dress shirts to sku the department store may combine all four skus into one item eg item because the differences in color collar size and sleeve length do not affect the unit cost of the shirts assigned to each of these skus or to item thus the department store’s inflation index for macho man dress shirts will be the same regardless of changes in product mix stated differently the department store’s inflation index for macho man dress shirts will continue to move in the same direction and at the same rate regardless of whether the department store treats each sku as a separate item or combines all four skus into one item similarly if that department store pays dollar_figure for each brand x girlie man all-cotton dress shirt regardless of the shirt’s color collar size or sleeve length the department store may combine all the related skus into one item eg item but the department store may not combine the macho man and the girlie man dress shirts into one item though both types of brand x dress shirts are all-cotton the cost of the cotton used in these dress shirts is tam-158009-06 only one of the factors that affects the prices set by the supplier of these shirts similarly if a manufacturer of ice cream pays dollar_figure for a 100-pound bar of dark chocolate and dollar_figure for 50-pound bar of dark chocolate the unit cost ie cost per pound of dark chocolate paid for bars of dark chocolate should continue to move in the same direction thus the manufacturer’s inflation index will be the same regardless of whether the manufacturer treats 100-pound and 50-pound bars of dark chocolate as separate items or combines them into the same item issue have the members of taxpayer’s consolidated_group that use the specific- goods lifo_method defined their inventory product groups too broadly to clearly reflect income taxpayer argues that product group should be defined broadly under taxpayer’s approach its inventories of input type will continue to have only product groups analogous to the items used by the members using dollar-value lifo taxpayer contends that when congress enacted the lifo_method in to benefit smelters refiners and producers of primary metals congress could not have intended for these taxpayers to account for inventories at the sku level because computers and calculators the tools needed to compute lifo_inventories at the sku level had not been invented in addition taxpayer cites sec_1_472-1 concerning the cotton textile industry and sec_1_472-1 concerning the pork-packing industry for the proposition that not all marked differences in raw materials require a taxpayer to assign them to different product groups finally taxpayer contends that the price it pays for the goods assigned to a particular product group eg product group depends primarily on the commodity prices of the materials used to produce those goods thus taxpayer believes that accounting for lifo_inventories in readily determinable units of measurement eg pounds tons feet yards gallons barrels is permissible in our view the members of taxpayer’s consolidated_group have defined product group too broadly to clearly reflect income because their definition compensates them for the effects of artificial inflation resulting from changes in quality and product mix under the specific-goods lifo_method a product group functions as something akin to an item-pool in other words goods within a single product group must be similar but need not be identical but taxpayer has not shown that the definition method used by each member of its consolidated_group actually results in the assignment of inventoriable goods to product groups based on character quality and price as required by regulations see sec_1_472-1 furthermore we are not persuaded that sec_1_472-1 and f bolster taxpayer’s position first sec_1_472-1 provides that cotton might have to be treated as more than one raw material depending upon marked differences in the length of staple in color or in grade but also provides a potential exception when the various types of cotton are used interchangeably in the same mill to produce the same class of goods taxpayer has not shown that the various goods falling within each member’s product tam-158009-06 group eg product group are interchangeable in the sense of sec_1_472-1 with the other goods in that product group moreover taxpayer’s argument concerning commodity prices applies equally to the wood products used by furniture manufacturers for example a reasonable furniture manufacturer will recognize that sheets of exterior- grade plywood sheets of mdf cherry boards and cherry posts are not members of the same product group because these products do not share the same character quality and price but when defining product groups that furniture manufacturer may not end its analysis at this point first cut for example the furniture manufacturer may not assign all cherry posts eg 2x2 posts 4x4 posts 6x6 posts to a single product group though all cherry posts are made from the same input ie cherry wood a 2x2 post generally is not interchangeable with a 6x6 post furthermore a 2x2 post generally will cost less per board foot than a 6x6 post of the same grade of cherry regrettably when defining their product groups the members of taxpayer’s consolidated_group stopped at their equivalent of the first cut second sec_1_472-1 provides that a live hog is considered to be composed of various raw materials different cuts of a hog varying markedly in price and use this regulation states that a hog is processed into primal cuts and several miscellaneous cuts but then provides that due to similarity in price and use these may be grouped into fewer classifications each group being classed as one raw material though the use of these in the preceding sentence creates ambiguity the better reading of the sentence is that these refers to the several miscellaneous cuts which are more likely to have a similar price and use than the different cuts which the first sentence states vary markedly in price and use regardless taxpayer has not shown that the various goods falling within each member’s product group are analogous in any way to the cuts of pork that come from a hog especially those several miscellaneous cuts of pork that are similar in price and use once again however we note that because the definition of product group depends on the taxpayer’s facts and circumstances more than one definition method may clearly reflect income in a particular case thus each member of taxpayer’s consolidated_group may be permitted to combine two or more skus into a single product group for lifo purposes provided that all the skus combined into that product group are similar in character quality and price whether a group of skus are similar in character quality and price is a factual issue for example in the case of our furniture manufacturer 2x2 cherry posts of various lengths may be part of the same product group in any event product group is broad enough to include all the skus that may be combined into a single item under the dollar-value_method caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
